Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2020 has been entered.
 
Response to Arguments/Remarks
3.	Applicant’s arguments, see pgs. 7-12, with respect to the allowability of current application have been fully considered but are not persuasive.

	Pertaining to the Applicant’s arguments, pgs. 7-8, regarding the amendments to the claims in relation to the 112(b) rejections:
	The amendments have overcome the previously presented 112 rejections, which are withdrawn.

Pertaining to the Applicant’s arguments, pgs. 8-12, regarding the newly amended limitations to claim 1 in relation to the prior art Wu:


claim 1 which require “a conductive layer, wherein the conductive layer is arranged between the array of exposed highly thermally conductive cooling structures and the conductive structures, for guiding heat from the at least one via to the exposed highly thermally conductive cooling structures”.
It is noted that as provided in the “Labeled Fig. 2” below that Wu does disclose the argued claim limitations. The interpretation is consistent with the Applicant’s specification, see Applicant’s Fig. 1, where the conductive layer at least element 105, array of exposed highly thermally conductive cooling structures elements 111, and conductive structures elements 104 are divided portions of a single element.

The second part of the arguments are directed towards the alleged lack of a “cooling channel between the pillars”.
It is noted that as provided in the “Labeled Fig. 2” below that Wu does disclose the argued claim limitations – particularly, the gaps between each of the exposed highly thermally conductive cooling structures in the array are cooling channels.

The third part of the arguments are directed towards the claimed relationship of the three divided portions of the single element and the guided heat.
It is noted that as provided in the “Labeled Fig. 2” below that Wu does disclose the claimed relationship of the divided portions of the single element and the guided heat from element 20 to the exposed portions.

Further arguments presented with an interpretation of Wu that does not appear to divide the single element into portions as consistent with the Applicant’s specification are responded in kind.
Note by the Examiner
4.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 & 103 rejections have been provided in parenthesis.

Claim Objections
5.	Claims 3-5, 8, and 16 are objected to because of the following informalities:

6.	Claims 3-5, 8, and 16 each recites “the cooling structures” which should each recite “the array of highly thermally conductive cooling structures” for “full, clear, concise, and exact terms”, etc. as detailed in 37 CFR 1.71(a). Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


7.	Claims 1, 3-5, 8-10, and 13-16 is rejected under 35 U.S.C. 103 as obvious over Wu et al. (US 2019/0139854 A1), hereinafter as Wu.

    PNG
    media_image1.png
    723
    1070
    media_image1.png
    Greyscale


8.	Regarding Claim 1, insofar as the claim can be interpreted and understood, Wu discloses a component carrier (see Fig. 2 and [0030] “substrate structure 1B” and “integrated circuit chip 20”.
The embodiment represented by Fig. 2 is selected; see [0030] “It should be noted that the substrate structure 1B may include the same or similar elements as the substrate structure 1A, those same or similar elements will be denoted using the same or similar numerals, and will not be described in detail again.”), comprising:
a stack comprising at least one electrically insulating layer structure (all elements of Fig. 2 except for elements 20 and 60B, 61’, 61”, such that the stack includes at least elements 40 & 50, and see [0023] “first insulating layer 40, a second insulating layer 50”) and/or at least one electrically conductive layer structure (at least elements 30 & 203, see [0023] “circuit structure 30” and “at least one contacts 203”);
an array of exposed highly thermally conductive cooling structures (see “Labeled Fig. 2” above, labeled element “Array of exposed highly thermally conductive cooling structures”)
	wherein each of the exposed highly thermally conductive cooling structures is formed as a pillar (see “Labeled Fig. 2” above;
Note, the manner in which the claim is currently recited does not require a particular cross-sectional shape or a comparison between a thickness and a width dimension such as to distinguish from Wu’s structures),
wherein the array of highly thermally conductive cooling structures is integrally formed with the stack (see “Labeled Fig. 2” above), and
wherein the array of exposed highly thermally conductive cooling structures is defining cooling channels between the pillars (see “Labeled Fig. 2” above, the gaps between are herein defined as cooling channels);
conductive structures (see “Labeled Fig. 2” above, portions of element 60B within labeled element “Conductive Structures Area”) comprising at least a via (see “Labeled Fig. 2” above, each of the portions of element 60B within labeled element “Conductive Structures Area” which penetrate through substrate element 10) being in thermal contact with a source of a thermal radiation (see [0030] “a thermal-dissipating structure 60B of the substrate structure 1B includes thermal conductive components 61' and 61'' with different shapes, wherein a surface, which is an interface between the integrated circuit chip 20 and the second insulating layer 50”), and
a conductive layer (see “Labeled Fig. 2” above, portions of element 60B within labeled element “Conductive Layer Area”), wherein the conductive layer is arranged between the array of exposed highly thermally conductive cooling structures and the conductive structures, for guiding heat from the at least one via to the exposed highly thermally conductive cooling structures (see “Labeled Fig. 2” above and [0026-0027 & 0030]).
	Wu embodiment of Fig. 2 does not disclose the at least a via being in direct physical contact with the source of thermal radiation.
	Wu embodiment of [0026] discloses the at least a via being in direct physical contact with the source of thermal radiation (see [0026] “That is, there is a gap G between the thermal-dissipating structure 60A and the integrated circuit chip 20. Certainly, in some other embodiments, the thermal-dissipating structure 60A may also directly contact the integrated circuit chip 20, facilitating to enhance the thermal-dissipation effect of the thermal-dissipating structure 60A”).
	The structure of the thermal-dissipating structure with relationship to the integrated circuit chip as taught by Wu embodiment of [0026] is incorporated as the structure of the thermal-dissipating structure with relationship to the integrated circuit chip of Wu embodiment of Fig. 2. The combination discloses the at least a via being in direct physical contact with the source of thermal radiation.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the at least a via being in direct physical contact with the source of thermal radiation as taught by Wu embodiment of [0026] as the at least a via being in direct physical contact with the source of thermal radiation of Wu embodiment of Fig. 2 because the combination facilitates to enhance the thermal-dissipation effect of the thermal-dissipating structure with the integrated circuit chip (see Wu Fig. 2 and [0026]);


9.	Regarding Claim 3, Wu discloses the component carrier according to claim 1, wherein the cooling structures are formed on and/or in the stack by additive manufacturing (see Fig. 2 and [0025 & 0030] the cooling structures are filled, and therefore added by manufacture to the structure of the substrate structure 1B).
Even if one were to interpret the claimed limitations so narrowly such as to interpret “additive manufacturing” in a different manner, the language, term, or phrase “formed on and/or in the stack by additive manufacturing” is directed towards the process of forming by additive manufacturing.  It is well settled that “product by process” limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Pilkington 162 USPQ 145, 147; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or otherwise.
The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  The applicant must show that different methods of manufacturing produce articles having inherently different characteristics, Ex parte Skinner 
As such, the language “formed on and/or in the stack by additive manufacturing” only requires the structure of “on and/or in the stack”, which does not distinguish the invention from Wu, who teaches the structure as claimed.

    PNG
    media_image2.png
    723
    1070
    media_image2.png
    Greyscale


10.	Regarding Claim 4, Wu discloses the component carrier according to claim 1, wherein the cooling structures are located in a cavity of the stack so that the cooling structures do not protrude over the cavity (see “Labeled Second Fig. 2” above, the cavity defined by the stack and labeled element “Lower Boundary of the Cavity” such that the cooling structures do not protrude over the lower boundary of the cavity.
.

    PNG
    media_image3.png
    723
    1070
    media_image3.png
    Greyscale


11.	Regarding Claim 5, Wu discloses the component carrier according to claim 1, wherein the cooling structures are formed in an interior of the stack with at least one layer structure above and at least one layer structure below the cooling structures (see “Labeled Third Fig. 2” above, labeled elements “Layer above and below” the labeled “Array of exposed highly thermally conductive cooling structures).
Claim 8, Wu discloses the component carrier according to claim 1, further comprising:
a cooling medium in a channel partially surrounding the cooling structures (see “Labeled Second Fig. 2” above, the cooling medium of an external environment in a channel, areas between each of the exposed highly thermally conductive cooling structures, because the thermal-dissipation travels from the integrated circuit chip 20 through the thermal-dissipating structure 60B and to the external environment through the exposed bottom surface of the element 60B;
see [0027] “Therefore, the contact area between the thermal-dissipating structure 60A and the external environment is increased such that thermal-dissipating efficiency is enhanced.” ).

13.	Regarding Claim 9, Wu discloses the component carrier according to claim 1, further comprising:
a component (see Fig. 2 element 20, see [0030] “integrated circuit chip 20”) mounted on and/or embedded in the stack,
wherein the component is thermally coupled to the cooling structure (see [0026] “the thermal-dissipating structure 60A may also directly contact the integrated circuit chip 20, facilitating to enhance the thermal-dissipation effect of the thermal-dissipating structure 60A” and see [0030] “a thermal-dissipating structure 60B of the substrate structure 1B includes thermal conductive components 61' and 61'' with different shapes, wherein a surface, which is an interface between the integrated circuit chip 20 and the second insulating layer 50, of the thermal conductive component 61' is designed to tilt relative to the horizontal direction (X-axis direction) … Therefore, the surface area of the thermal conductive component 61' is increased, and the thermal-dissipating efficiency is enhanced.”).

Claim 10, Wu discloses the component carrier according to claim 9, wherein the component is selected from a group consisting of an electronic component (see Fig. 2 element 20, see [0030] “integrated circuit chip 20”), an electrically non-conductive and/or electrically conductive inlay, a heat transfer unit, a light guiding element, an energy harvesting unit, an active electronic component, a passive electronic component, an electronic chip, a storage device, a filter, an integrated circuit, a signal processing component, a power management component, an optoelectronic interface element, a voltage converter, a cryptographic component, a transmitter and/or receiver, an electromechanical transducer, an actuator, a microelectromechanical system, a microprocessor, a capacitor, a resistor, an inductance, an accumulator, a switch, a camera, an antenna, a magnetic element, a further component carrier and a logic chip.

15.	Regarding Claim 13, Wu discloses the component carrier according to claim 1, wherein the component carrier is shaped as a plate (see Fig. 2 element 1B is shaped as a plate, longer in a lateral direction and substantially flat overall shape).

16.	Regarding Claim 14, Wu discloses the component carrier according to claim 1, wherein the component carrier is configured as one of the group consisting of a printed circuit board, and a substrate (see [0030] “substrate structure 1B”).

17.	Regarding Claim 15, Wu discloses the component carrier according to claim 1, configured as a laminate-type component carrier (see Fig. 2 there are a plurality of insulating and conductive layers which form a stacked structure and has an overall plate structure, longer in a lateral direction and substantially flat overall shape;
.
	
18.	Regarding Claim 16, Wu discloses the component carrier according to claim 1, wherein the cooling structures are manufactured by applying a sacrificial structure on the stack, forming openings in the sacrificial structure, filling the openings with the highly thermally conductive material and removing the sacrificial structure (The language, term, or phrase “manufactured by applying a sacrificial structure on the stack, forming openings in the sacrificial structure, filling the openings with the highly thermally conductive material and removing the sacrificial structure” is directed towards the process of forming the cooling structures.  It is well settled that “product by process” limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Pilkington 162 USPQ 145, 147; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  The applicant must show that different methods of manufacturing produce articles having inherently different characteristics, Ex parte Skinner 2 USPQ 2d 1788. It is noted that the Examiner has not found that the claimed process of forming the product would necessarily produce a structure difference such as to effect the claimed device invention.
.

19.	Claim 11 is rejected under 35 U.S.C. 103 as obvious over Wu et al. (US 2019/0139854 A1), hereinafter as Wu, in view of Niyogi et al. (US 2014/0106561 A1), hereinafter as Niyogi.

20.	Regarding Claim 11, Wu discloses the component carrier according to claim 1,
wherein the at least one electrically conductive layer structure comprises at least one of the group consisting of copper (see [0025] “after performing laser drilling on the substrate 10 in a direction towards the second surface 202, metal materials (materials with high thermal conductivity, such as copper) are filled therein” and see [0030] “the thermal conductive component 61'' is formed in the holes, which are formed by a single laser drilling process performed on the substrate 10 and the second insulating layer 50”), aluminum, nickel, silver, gold, palladium, and tungsten
Wu does not disclose the at least one electrically conductive layer structure at least partially coated with graphene.
	Niyogi discloses the at least one electrically conductive layer structure at least partially coated with graphene (see Fig. 10 at least one electrically conductive layer structure element 516 at least partially coated with graphene elements 512 and 514 and [0064] “graphene layers 512 and 514 … conductive layer 516 is made of a metal, such as copper”).
	The graphene barrier layers within trenches for conductive vias (or interconnects) as taught by Niyogi as graphene barrier layers within trenches for conductive vias (or interconnects) of Wu.
the at least one electrically conductive layer structure at least partially coated with graphene as taught by Niyogi as the at least one electrically conductive layer structure at least partially coated with graphene of Wu because the combination provides graphene barriers in trenches for conductive vias (or interconnects) which provides mechanical protection and prevents unwanted impurities or reactions which may affect the electrical properties of the conductive vias (or interconnects) through a process which is suitable for conventional semiconductor processing and is particularly useful for future generation devices in which the feature sizes will continue to shrink (e.g., smaller/narrower trenches) (see Niyogi Fig. 12 and at least [0022-0025]); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known conductive via (or interconnects) for another having graphene barrier layers to obtain predictable results of a conductive copper via (or interconnects) having graphene barrier layers which provides added protection.

21.	Claim 12 is rejected under 35 U.S.C. 103 as obvious over Wu et al. (US 2019/0139854 A1), hereinafter as Wu, in view of Kim et al. (US 2014/0078703 A1), hereinafter as Kim.

22.	Regarding Claim 12, Wu discloses the component carrier according to claim 1.
Wu does not disclose wherein the at least one electrically insulating layer structure comprises at least one of the group consisting of resin, reinforced or non-reinforced resin, epoxy resin or Bismaleimide-Triazine resin, FR-4, FR-5, cyanate ester, polyphenylene derivate, glass, prepreg material, polyimide, polyamide, liquid crystal polymer, epoxy-based Build-Up Film, polytetrafluoroethylene, ceramic, and a metal oxide.
wherein the at least one electrically insulating layer structure comprises at least one of the group consisting of resin (see Fig. 2 and [0026] “The first to third insulation layers 110, 160, and 165 constitute an insulation plate. Also, the insulation plate may be a thermosetting or thermoplastic polymer board, a ceramic board, an organic/inorganic complex board, or a glass fiber impregnated board. When the insulation plate contains a polymer resin, the polymer resin may include an epoxy-based insulation resin. Alternatively, the polymer resin may include a polyimide-based resin.” Selected as resin), reinforced or non-reinforced resin, epoxy resin or Bismaleimide-Triazine resin, FR-4, FR-5, cyanate ester, polyphenylene derivate, glass, prepreg material, polyimide, polyamide, liquid crystal polymer, epoxy-based Build-Up Film, polytetrafluoroethylene, ceramic, and a metal oxide.
	The resin insulating layer material taught by Kim is incorporated as resin insulating material of Wu.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the at least one electrically insulating layer structure comprises at least one of the group consisting of resin, reinforced or non-reinforced resin, epoxy resin or Bismaleimide-Triazine resin, FR-4, FR-5, cyanate ester, polyphenylene derivate, glass, prepreg material, polyimide, polyamide, liquid crystal polymer, epoxy-based Build-Up Film, polytetrafluoroethylene, ceramic, and a metal oxide as taught by Kim as wherein the at least one electrically insulating layer structure comprises at least one of the group consisting of resin, reinforced or non-reinforced resin, epoxy resin or Bismaleimide-Triazine resin, FR-4, FR-5, cyanate ester, polyphenylene derivate, glass, prepreg material, polyimide, polyamide, liquid crystal polymer, epoxy-based Build-Up Film, polytetrafluoroethylene, ceramic, and a metal oxide of Wu because the combination provides a specific common electrically insulating layer for mechanical and electrical protection of embedded elements; furthermore the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known insulating layer 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818